Citation Nr: 1342256	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to September 14, 2009 for the grant of          service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A videoconference hearing was held in October 2012 between the Veteran and the undersigned Veterans Law Judge (VLJ) of the Board.  At this time, the Veteran's designated representative provided additional evidence accompanied by a waiver of RO initial jurisdiction.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).    


FINDINGS OF FACT

1. In February 2007, the RO denied service connection for fibromyalgia.  The Veteran was notified of this decision and of her appellate rights by letter dated February 28, 2007.  She did not perfect an appeal.

2.  On September 14, 2009, the Veteran filed a petition to reopen the claim for service connection for fibromyalgia, which was later granted, along with an award of service connection on the merits. 


CONCLUSION OF LAW

The criteria are not met for an earlier effective date than September 14, 2009 for the grant of service connection for fibromyalgia.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

Regarding the VCAA notice requirement, that is inapplicable here, given that          the Veteran appeals from the assigned effective date following a grant of           service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to either "downstream" element does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake,  22 Vet. App. 128, 137 (2008).  Moreover, all measures have been undertaken to assist with development of this matter.  Further VA development of the claim is not required, as the Veteran's contentions for earlier effective date do not implicate additional medical evidence.  The Veteran's representative provided administrative documentation from its own records.  A Board videoconference hearing was held.  During the Board hearing, the Veteran received proper assistance in developing  her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (under 38 C.F.R. § 3.103(c), the VLJ who chairs a hearing must fulfill the duty to fully explain the issues, and the duty to suggest the submission of evidence that may have been overlooked).  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  This claim may be fairly adjudicated on the merits.

Generally, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110;                                     38 C.F.R. § 3.400. 



The provision for the assignment of an effective date for compensation benefits pursuant to an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise,            the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The assigned effective date of service connection for a claim that has been reopened (based upon receipt of "new and material" evidence) is that of the date of receipt of the claim to reopen, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).
 
The assigned effective date of September 14, 2009 for the grant of service connection for fibromyalgia reflects the date of petition to reopen the matter.  

Originally, the RO denied this benefit in a final February 2007 rating decision.  The Veteran was notified of this decision and of her appellate rights by letter dated February 28, 2007.  She did not perfect an appeal.  The claim was reopened and granted pursuant to a September 2011 RO rating decision, with the September 14, 2009 date of petition to reopen assigned as the effective date of service connection. 

The Veteran now seeks an earlier effective date, contending that she undertook proper measures to appeal to the Board the February 2007 RO rating decision that denied service connection for fibromyalgia, and that but for inaction on the part of her designated representative, a timely appeal would have been perfected.  

There is no material dispute that the Veteran filed a Notice of Disagreement with the February 2007 rating decision in February 2008, the RO issued a September 2008 Statement of the Case (SOC) in September 2008, and a VA Form 9 (Substantive Appeal) then was not received within 60-days of the SOC, required to perfect an appeal to the Board.  See 38 C.F.R. § 20.204.  What the Veteran steadfastly maintains, however, is that she personally delivered a timely VA Form 9 to an agent of her representative, who then failed to deliver the form to the RO.  The Veteran's representative essentially agrees, submitting its own internal memorandum that "[t]he attached records and claims for VA benefits, were found upon re-entry into the South Carolina ...service office by the undersigned, after the office was without benefit of a... service officer for a few months" -- along with the Veteran's VA Form 9 (date of signing, September 30, 2008) listed as amongst that collection of misfiled documents.  

Under these circumstances, the Veteran maintains, she properly appealed the February 2007 RO rating decision, and this warrants a grant of service connection for fibromyalgia retroactive to the original August 23, 2006 date of claim.  

In light of the governing law and regulations, the Board is denying this claim.            The fact remains that the February 2007 denial of service connection for fibromyalgia was not formally appealed, without a timely VA Form 9.                      Under 38 C.F.R. § 3.400(r), the assigned effective date is the September 14, 2009 date of petition to reopen.  The Board takes full account of the argument advanced that there was mistake by the Veteran's representative in not forwarding to the RO the signed September 2008 VA Form 9, but unfortunately it does not provide a basis for recovery.  There is no means to dispense with the requirement of a timely filed Substantive Appeal in this case, in which instance the February 2007 RO rating decision became final, and only action taken to reopen the claim could result in its further consideration on the merits.

The Board is well aware of the doctrine of equitable tolling, regarding which under sufficient circumstances the requirement of filing a Substantive Appeal may be obviated.  The U. S. Court of Appeals for Veterans Claims has indicated that equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the Regional Office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  




There is a three-part test to determine whether "extraordinary circumstances"                 in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed    his or her appeal within the appeal period.  See McCreary v. Nicholson,                      19 Vet. App. 324 (2005).  

The Veteran has not specifically alleged equitable tolling, though even considering this doctrine, this case involves no indication of mental illness as a mitigating factor, reliance upon VA misinformation, or misfiling by VA personnel.  There likewise were not "extraordinary circumstances" to justify equitable tolling.    While the late filing of by a designated representative of the original VA Form 9 is regrettable, it does not categorically qualify as extraordinary as wholly beyond     the Veteran's control of the situation, nor was the Veteran without basis at any time to file the Substantive Appeal directly without use of a representative, or at minimum take some action to ensure timeliness of appeal versus having allowed a year to transpire before then filing a petition to reopen.  The Board simply cannot ascertain an allowable grounds under the law to recognized an earlier perfected appeal.

It further warrants mention that even were there clearly a timely appeal of the original February 2007 RO rating decision, there still was no medical evidence of causal linkage between fibromyalgia and the Veteran's military service up until a September 2011 VA Compensation and Pension examination report, and therefore no definitive basis to indicate benefits entitlement, and by implication an assigned effective date, up until that point in time.   

Accordingly, the claim for an earlier effective date is denied.  The preponderance of the evidence is against the claim, and under these circumstances VA's benefit-

of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.                See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

An effective date prior to September 14, 2009 for the grant of service connection for fibromyalgia is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


